Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-22 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical transmission device comprising: a semiconductor laser array having a plurality of distributed feedback semiconductor lasers formed on a first semiconductor substrate; a semiconductor modulator array formed on a second semiconductor substrate and having the same number of semiconductor modulators as the semiconductor lasers; a semiconductor laser chip in which the semiconductor laser array is formed; and a semiconductor waveguide chip in which the semiconductor modulator array is formed, wherein a laser wave guide and a modulator waveguide are butt-joined; the semiconductor laser chip and the semiconductor waveguide chip are mounted on a base; the semiconductor laser array is disposed such that the laser waveguide including an active layer of the semiconductor laser is farther than the first semiconductor substrate with respect to the base; the semiconductor modulator array is disposed such that the modulator waveguide of the semiconductor modulator is closer to a side to the base than the second semiconductor substrate; and a thickness from a surface of the semiconductor modulator array on a side to the base to a surface of the second semiconductor substrate on the side to the base is thinner than a thickness of the first semiconductor substrate; in combination with the other recited limitations in the claim. 
Claims 2-22 are allowable as dependent upon claim 1.
Prior art reference Kish, Jr. et al. (2008/0044128; “Kish”) is the closest prior art of record in this application. However, Kish fails to disclose butt-coupled configuration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883